 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

ADVISORY AGREEMENT


Advisory Agreement dated as of April 21, 2105 by and among ISMO Tech Solutions
Inc. (“Company”), and Denis Corin or his incorporated company (the “Advisor”).


W I T N E S S E T H:


The Company desire to engage the services of the Advisor for purposes of general
corporate development and more specifically for those services set forth below
(collectively, the “Advisory Services”).


Advisor is desirous of performing the Advisory Services on behalf of the Company
and desires to be engaged and retained by the Company for such purposes.


Accordingly, in consideration of the recitals, promises and conditions in this
Agreement, the Advisor and the Company agree as follows:


1.           Advisory Services.  The Company hereby retains the Advisor to
provide expertise in the areas of public company administration, finance and
corporate development to the Management and Board, and the Advisor accepts such
retention all on the terms and conditions herein contained.     Specific
services are:


 
(a)
to assist the company all business development activities and business planning
and direction

 
(b)
to assist the Company in the implementation of financial controls and systems

 
(c)
to assist Company in the negotiation of any business transactions

 
(d)
to assist the Company in the preparation and filing of regulatory submissions

 
(e)
to assist the Company in the area of financing and capital structure.



2.           Term.


 (a)           Subject to this Section 2(a), the initial term (the “Initial
Term”) of this Agreement shall be for a two-year period commencing on April 21,
2015.


3.           Compensation.  The Company shall pay and deliver to the Advisor:


 
·
Monthly retainer of $10,000

 
·
One Million of the Company’s common stock valued at $0.001 to be issued to the
advisors consulting company.

 
·
Bonus Transaction Fees associated with any funding arranged or introduced to the
company by mutual agreement between the parties and on a case by case basis, and
which results in a financial transaction.



4.           Expenses:  The Company will reimburse Advisor for all reasonable
expenses incurred during performance of duties as Advisor.


5.           Termination:  Either Company or Advisor can terminate this
Agreement by giving Ninety (90) days written notice.   Company agrees not to
terminate (unless for cause) this Agreement during the ‘initial term’ unless
there is clear evidence the Advisor is not performing duties in the best
interests of Company. If the company terminates the agreement prior to the end
of the initial term (without cause), the Advisor shall be entitled to any
outstanding unpaid portion of reimbursable expenses, Transaction Fee, if any,
and for the remainder of the unexpired portion of the applicable term (Initial
Term or an agreed Extension Period) of the Agreement.

 
 

--------------------------------------------------------------------------------

 
 


6.           Duties of the Company.


(a)           The Company shall supply the Advisor, on a regular and timely
basis, with all approved data and information about the Company, its management,
its products and its operations, and the Company shall be responsible for
advising the Advisor of any facts which would affect the accuracy of any prior
data and information previously supplied to the Advisor so that the Advisor may
take corrective action.
 


(b)           The Company shall promptly supply the Advisor with:  full and
complete copies of all filings with all federal and state securities agencies;
full and complete copies of all stockholder stock reports and communications,
whether or not prepared with the Advisor’s assistance; all data and information
supplied to any analyst, broker-dealer, market maker or other member of the
financial community; and all product/services brochures, sales materials, etc.


(c)           The Company shall contemporaneously notify the Advisor if any
information or data being supplied to the Consultant has not been generally
released or promulgated.


(d)           Other specific obligations of the Company hereunder include the
obligation to make all payments (including, but not limited to the stock
compensation) and/or deliveries of securities required hereunder (including, but
not limited to the Common Shares) as due.


7.            Representatives and Indemnification by Company.


(a)           The Company shall be deemed to make a continuing representation of
the accuracy of any and all material facts, information and data which it
supplies to the Advisor and the Company acknowledges its awareness that the
Advisor will rely on such continuing representation in disseminating such
information.


(b)           The Advisor, in the absence of notice in writing from the Company,
will rely on the continuing accuracy of material, information and data supplied
by the Company.


(c)           The Company hereby agree to indemnify the Advisor against, and to
hold the Advisor harmless from, any claims, demands, suits, loss, damages, etc.
arising out of the Advisor’s reliance upon the accuracy and continuing accuracy
of such facts, material, information and data, unless the Advisor has been
negligent in fulfilling its duties and obligations hereunder.


(d)           The Company hereby agree to indemnify the Advisor against, and to
hold the Advisor harmless from, any claims, demands, suits, loss, damages, etc.
arising out of the Advisor’s reliance on the general availability of information
supplied to the Advisor and the Advisor’s ability to promulgate such
information, unless the Advisor has been negligent in fulfilling his duties and
obligations hereunder.


8.            Representatives and Indemnification by Advisor.


The Consultant agrees to provide the Advisor Services hereunder in a manner
consistent with the performance standards observed by other professionals
undertaking such functions.
 
 
 

--------------------------------------------------------------------------------

 
 
 
9.           Confidentiality and Other Provisions.


(a)           The Advisor shall not, except as authorized or required to perform
the Advisor Services, reveal or divulge to any person or Company any of the
trade secrets, secret or confidential operations, processes or dealings or any
information concerning the organization, business, finances, transactions or
other affairs of the Company, which may come to its knowledge during the term of
this Agreement and shall keep in complete secrecy all confidential information
entrusted to it and shall not use or attempt to use any such information in any
manner which may injure or cause loss, either directly or indirectly, to each
Company’s business or may be likely so to do.  This restriction shall continue
to apply after the termination of this Agreement without limit in point of time
but shall cease to apply to information or knowledge, which may come into the
public domain.  The Advisor shall comply with such directions, as the Company
shall make to ensure the safeguarding or confidentiality of all such
information.


(b)           During the term of this Agreement, the Advisor shall devote
sufficient time, attention, and ability to the business of the Company, and to
any associated Company, as is reasonably necessary for the proper performance of
the Advisory Services pursuant to this Agreement.   During the term of this
Agreement, the Advisor shall:


 
(i)
at all times perform the Advisory Services to the best of its abilities and in
the best interests of the Company; and



 
(ii)
devote such of its time, labor and attention to the business of the Company as
it, in its sole discretion, deems necessary for the proper performance of the
Advisory Services hereunder; and



10.           Relationship of Parties.  The Advisor is an independent
contractor, responsible for compensation of its agents, employees and
representatives, as well as all applicable withholding therefrom and taxes
thereon (including unemployment compensation) and all workers’ compensation
insurance.  This Agreement does not establish any partnership, joint venture, or
other business entity or association between the parties, and neither party is
intended to have any interest in the business or property of the other.


11.           Miscellaneous.


(a)           Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters.


(b)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 4:30 p.m. (Eastern
Standard time) on a Business Date, (ii) the Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Agreement later than 4:30 p.m.
(Eastern Standard time) on any date and earlier than 11:59 p.m. (Eastern
Standard time) on such date, (iii) the Business Day following the date of
mailing, if sent by nationally recognized overnight courier service, or (iv)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as follows:


If to the Company:      Attention of Enrique Navas
Cassa 11 – Princesa de Gales,
Calle Oxford, Las Cumbres, Panama City, Panama
Email: ismosolutions@gmail.com
 


 

 
 

--------------------------------------------------------------------------------

 



 
If to the Consultant:                            Denis Corin
10 Market St, Suite 427
Camana Bay, Grand Cayman, Cayman Islands
Tel.: [345] 925 5363
                                                                Email:
dencorin@gmail.com
Attention:  Denis Corin

 
or such other address as may be designated in writing hereafter, in the same
manner, by such party.


(c)           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Advisor, or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.


(d)           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  All words used in this Agreement will be
construed to be of such number and gender as the circumstances require.


(e)           Successors and Assigns.  This Agreement is intended only for the
benefit of, shall be binding upon and inure to the benefit of the parties and
their respective successors.  Anything in the foregoing to the contrary
notwithstanding, subject to compliance with applicable securities laws, the
Advisor may assign and/or transfer all or a portion of the consideration payable
by the Company hereunder.


(f)           Governing Law.  This Agreement shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York without
regard to the principles of conflicts of law thereof.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the United States
Federal District Court for the Southern District of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper under such court’s jurisdiction.


(g)           Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.


(h)           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including the recovery of damages, the
Advisor will be entitled to specific performance of the obligations of the
Company hereunder.  The Company and the Advisor agree that monetary damages
would not be adequate compensation for any loss incurred by reason of any breach
of its obligations described in this Agreement and hereby agrees to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.


[Remainder of page intentionally left blank]


 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.


TapImmune Inc.


 


 
By: /s/ Enrique Navas
Enrique Navas
CEO




“Advisor”



 
    /s/ Denis Corin
      Denis Corin
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------